Title: From Benjamin Franklin to David Hartley, 14 April 1782
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, April 14. 1782
The Bearer having been detain’d here, I add this Line to suggest, that if the new Ministry are dispos’d to enter into a General Treaty of Peace, Mr Laurens being set intirely at Liberty may receive such Propositions as they shall think fit to make relative to Time, Place, or any other Particulars, and come hither with them. He is acquainted that we have full Powers to treat & conclude, and that the Congress promise in our Commission to ratify and confirm, &c.— I am ever, Yours most affectionately
B Franklin
 
Addressed: To / David Hartley Esqe / Golden Square / London
Endorsed: D F Ap 14 1782
